Citation Nr: 1806002	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected hypertension. 

2.  Entitlement to a rating in excess of 10 percent prior to August 30, 2013 and a rating in excess of 30 percent from August 30, 2013 for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1991 to September 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The rating decision denied a rating in excess of 10 percent for hypertension and a rating in excess of 10 percent for migraine headaches.  During the pendency of the appeal, the RO assigned a rating of 30 percent for migraine headaches, effective August 30, 2013.

In September 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims on appeal and that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.   38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In her September 2017 hearing testimony, the Veteran reported migraines lasting up to three days, occurring about three times per month.  She further stated that the headaches cause fatigue, irritability, and sensitivity to light, and reported pain radiating into her neck.  As to her hypertension, the Veteran maintained that she believes her blood pressure is higher than reflected in medical records and noted that her blood pressure medication was recently changed. 

The Veteran was afforded a VA examination for hypertension in November 2008 and a VA examination for migraines in August 2013, and the examinations were adequate for rating purposes at that time.  However, these examinations are unduly remote, as the hypertension examination was conducted almost 10 years ago and the migraine examination took place almost five years ago.  The Board is unable to determine the current severity of the Veteran's service-connected hypertension and migraines, and concludes that a remand is needed to afford the Veteran an opportunity to undergo updated VA examinations to assess the current nature, extent, and severity of these disabilities and to obtain any outstanding VA treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous"); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Veteran should also be offered the opportunity to submit any private treatment records in support of her claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claims.

2.  Schedule the Veteran for VA examinations for evaluation of her hypertension and migraine headaches, each by an appropriate professional.  All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was accomplished. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner must determine the current severity of the Veteran's disabilities.  Any necessary tests must be performed. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford her a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




